Carleton Harris, Chief Justice, dissenting. Admittedly, appellant did not comply with regulations for withdrawing money from a joint savings account. Printed on the book is the requirement “this book must be presented when money is deposited or withdrawn.” Of course, such a requirement is not absolute, for one might show that he had actually lost a book, or for other bona fide reason could not present same, and no one would dispute that in such event, he would be entitled to receive his money. Here, as cited by the majority, “obviously the bank did not feel that it could safely pay the money to Mr. McGuire, knowing there was a controversy between him and Mrs. McGuire as to the ownership of the money, and that under the agreement between the parties when the deposit was made the bank could insist on the bank book being presented when a withdrawal was made, or that good reason be shown why the book could not be presented. It is self-evident that there is a controversy between Mr. and Mrs. McGuire as to the ownership of the money.” To my way of thinking, the bank -would have been foolish under those circumstances to have honored Mr. McGuire’s check, for Mrs. McGuire might have presented the book anytime thereafter, and demanded the money. The bank was only interested in protecting itself from liability. In open court, counsel for the bank stated: 11 ###of course, the Bank has no desire to become involved in any litigation among two depositors and for that reason we are holding the money down there until the Court orders to whom the money goes to and for that reason I would like to request this Court to permit the Bank to deposit this money into the registry of the Court until the Court decides to whom the money goes and that the Bank be released from any further duty or obligations in this case, and let me add one other thing. I don’t think either Attorney would have any objections to this because it will make both cases more simple. ’ ’ Counsel for Mr. McGuire strenuously objected to this being done. It seems to me, that as a result of this reversal, in which a further hearing is directed, the bank is being subjected to possible liability,1 though it has acted in good faith at all times. Certainly the bank showed that good faith by offering to pay the money into the registry of the court. At the conclusion of the testimony introduced by appellant, the bank, by written motion, moved for a verdict because of the insufficiency of the evidence against it. I find no evidence in the record that would justify a judgment against the bank, and am accordingly of the opinion that the court was correct in granting this motion. I therefore respectfully dissent.   Depending on disposition of the money subsequent to the court’s decree.